
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1780
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Lewis of Georgia
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Nonviolence Week to raise awareness of youth violence
		  in the United States.
	
	
		Whereas the Sojourn to the Past program annually takes
			 high school students to the historic locations of the civil rights movement,
			 teaching them how nonviolence protest mitigated discrimination, violence,
			 hatred, bigotry, and inequity in schools and communities;
		Whereas the goal of the Sojourn to the Past program,
			 created by Jeff Steinberg, is to inspire students to become civic leaders with
			 a duty and ability to unite people in their communities in equality and
			 justice, through knowledge, understanding, and compassion;
		Whereas, in 2009, a small group of Youngstown, Ohio, high
			 school students who experienced Sojourn to the Past, a 10-day journey to the
			 civil rights sites in the Southern United States, created activities for a
			 nonviolence week for the city high schools;
		Whereas Mrs. Penny Wells, a social studies teacher in the
			 Youngstown, Ohio, school district aligned the Sojourn to the Past program to
			 Ohio State standards and the school district pacing guides;
		Whereas the Sojourn to the Past program offers an
			 independent study program credit for Sojourn to the Past participants in
			 support of Mrs. Wells’ effort;
		Whereas, at the request of school superintendent Dr. Wendy
			 Webb, the Youngstown Sojourn students implemented Nonviolence Week in all the
			 Youngstown schools during the first week of October 2009;
		Whereas these Youngstown Sojourn students received a
			 declaration from Mayor Jay Williams declaring the first week in October 2009 as
			 Nonviolence Week;
		Whereas the 2010 Youngstown Sojourn to the Past students
			 successfully petitioned the Youngstown School Board, the Youngstown City
			 Council, and the Youngstown State University trustees to declare the first week
			 in October each year to be Nonviolence Week;
		Whereas the Sojourn to the Past program has afforded
			 participating students an experience that is far reaching and life changing and
			 serves as a catalyst for their becoming activists in applying nonviolence
			 principles throughout their lives;
		Whereas 48 percent of schools in the United States
			 reported at least one student threat of physical attack per year;
		Whereas most victims of school violence are first exposed
			 as early as middle school;
		Whereas hostility toward homosexuality and gender
			 nonconformity continues to plague gay, lesbian, bisexual, and transgender youth
			 and adults in United States schools;
		Whereas, according to the Centers for Disease Control and
			 Prevention (CDC), youth violence results in considerable physical, social, and
			 economic consequences;
		Whereas, according to the CDC, over 656,000 young people
			 were treated for physical assaults in United States emergency rooms in
			 2008;
		Whereas, according to the CDC, roughly 20 percent of high
			 school students reported being bullied and subjected to threatening language at
			 school in 2009;
		Whereas the United States child homicide rate, for
			 children less than 15 years of age, is 5 times greater than the combined rate
			 of 25 other industrialized countries; and
		Whereas the principle of nonviolence has been a core
			 philosophy of many successful social change movements: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of “National
			 Nonviolence Week” to raise awareness of youth violence in the United States;
			 and
			(2)encourages the
			 people of the United States, State and local officials, middle schools and high
			 schools, law enforcement agencies, and other interested groups to observe
			 National Nonviolence Week with appropriate programs and activities that promote
			 awareness and prevention of youth violence.
			
